     Case 1:20-cr-00123-LO Document 34 Filed 09/15/20 Page 1 of 7 PageID# 166




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

 UNITED STATES OF AMERICA

                      v.                                  Case No. 1:20-CR-123

 WILLIAN ALEXIS BENAVIDES PENA,                           Hon. Liam O’Grady
          a/k/a “Sombra”
                                                          Sentencing: September 22, 2020
                 Defendant.

                   THE UNITED STATES’ POSITION ON SENTENCING

        The United States of America, through undersigned counsel and in accordance with 18

U.S.C. § 3553(a) and the U.S. Sentencing Commission Guidelines Manual (the “Guidelines” or

“U.S.S.G.”), hereby provides its position paper with respect to the sentencing of the defendant,

Willian Alexis Benavides Pena. The United States has no objection to the Guidelines’ calculation

and factual information contained in the Presentence Report. The Presentence Report accurately

reflects that the defendant’s advisory Guidelines range is 33 to 41 months. Based on the factors

set forth in 18 U.S.C. § 3553(a), a sentence of 41 months’ incarceration is sufficient, but not greater

than necessary, to fulfill the purposes of sentencing in this case.

I.      FACTUAL BACKGROUND AND PROCEDRUAL HISTORY

        The factual basis supporting the conviction in the case at bar and relevant to the

determination of the defendant’s sentence is accurately set forth in the stipulated Statement of

Facts. ECF No. 30. On June 18, 2020, the defendant entered a plea of guilty to a single-count

criminal information charging him with serving as an accessory after the fact to the obstruction of

commerce by robbery, in violation of 18 U.S.C. §§ 3 and 1951(a). ECF Nos. 27-31. The Court




                                                  1
      Case 1:20-cr-00123-LO Document 34 Filed 09/15/20 Page 2 of 7 PageID# 167




accepted the defendant’s guilty plea, found him guilty, and continued this matter for sentencing.

ECF No. 31.

II.       SENTENCING GUIDELINES

          Though the Guidelines are advisory, sentencing courts must consult the Guidelines and

take them into account when sentencing a defendant. United States v. Booker, 543 U.S. 220, 261

(2005). Thus, at sentencing, a court must first calculate the Guidelines range applicable to the

defendant’s case. Nelson v. United States, 555 U.S. 350, 351 (2009). The United States, the U.S.

Probation Office, and the defendant 1 believe that the calculation of the appropriate offense level

for the defendant is as follows:

                    Base Offense Level (§ 2X3.1(a))

    Underlying offense (Robbery) base offense level (§ 2B3.1(a))                    20

    Enhancement for firearms brandished (§ 2B3.1(b)(2)(C))                          +5

    Adjustment for reduced culpability (§ 2X3.1(a)(1))                              -6

                      Acceptance of Responsibility

    Clear demonstration of acceptance of responsibility (§ 3E1.1(a))                -2

    Assistance in the prosecution of own misconduct (§ 3E1.1(b))                    -1

                        Adjusted Offense Level                                      16



As the defendant is in criminal history category IV, the resulting applicable guidelines range is 33

to 41 months of imprisonment.




1 The United States and the Probation reached the same calculation of the defendant’s offense
level and criminal history category. Objections to the Presentence Investigation Report were due
on September 4, 2020. The defendant did not note any objections to the report, so the United
States assumes that the defendant concurs with the guidelines calculations contained therein.


                                                  2
   Case 1:20-cr-00123-LO Document 34 Filed 09/15/20 Page 3 of 7 PageID# 168




III.   § 3553(a) FACTORS

       It is well-settled that after calculating the applicable Guidelines range, a sentencing court

must then consider that range, as well as the sentencing factors set forth in 18 U.S.C. § 3553(a),

and determine a sentence that is appropriate and reasonable for the individual defendant. See

Nelson, 555 U.S. at 351; see also United States v. Green, 436 F.3d 449, 455 (4th Cir. 2006) (stating

that the sentencing court must fulfill the sentencing objectives established by congress, namely:

the promotion of respect for the law; just punishment; adequate deterrence; protection of the

public; rehabilitation; and restitution to victims). Based on those factors, a sentence of 41 months’

incarceration is reasonable and warranted in this case.

       A. Nature, Circumstances, and Seriousness of the Offense (§ 3553(a)(1) & (a)(2)(A))

       The defendant aided the escape of masked gunmen who had just committed a brazen armed

robbery in broad daylight and detained patrons of a neighboring restaurant at gunpoint. Neither

the defendant nor the robbers resided in the Eastern District of Virginia; to the contrary, they

travelled here specifically because the regional leader of an MS-13 clique wanted gang members

and associates to rob Diana’s Boutique yet again. Diana’s Boutique has likely been a frequent

target due to the amount of cash on hand the business requires to serve as a MoneyGram location

where members of Herndon’s immigrant community can send money that they have earned to

relatives in their native countries. In this case, the defendant helped drive nearly $20,000 of that

cash – none of which has been recovered or repaid – and those who stole it away from the scene

and out of this jurisdiction.    In the months that followed, several of the young men who

participated in that robbery and who escaped with the defendant’s help would go on to commit

additional robberies in Virginia and Maryland before ultimately being apprehended. To be sure,




                                                 3
   Case 1:20-cr-00123-LO Document 34 Filed 09/15/20 Page 4 of 7 PageID# 169




the defendant is pending sentencing for a serious offense, the circumstances of which lend

themselves to a significant period of incarceration.

         B.    History and Characteristics of the Defendant (§ 3553(a)(1))

         The defendant’s criminal history category of IV stems from prior convictions at the state

level for offenses ranging from hit-and-run to armed robbery and previous convictions for illegal

entry and reentry at the federal level. The United States would note that when the defendant

committed the instant offense, he had already been deported from the United States twice and was

illegally in the country for a third time. The decisions the defendant has made over the course of

the last several years suggest that he is committed to gang violence, not fleeing from it. Youths

in certain areas of El Salvador face inordinate amounts of pressure to join or associate with criminal

street gangs, but this defendant apparently chose to join MS-13 in the United States. When he

was validated as an MS-13 gang member by law enforcement, he had been residing in Southern

Virginia and North Carolina since he was ten-years-old. Within approximately one year of

returning to the United States after his second removal, the defendant was committing violent

crimes with MS-13 members and associates in the Washington, D.C. metropolitan area. Finally,

the defendant’s participation in another armed robbery in Silver Spring, Maryland roughly one

month after the instant offense belies the notion that he was initially an unwitting accomplice on

August 18, 2017.

         C.    Need to Afford Adequate Deterrence to Criminal Conduct (§ 3553(a)(2)(B))

         The defendant’s criminal history and his participation in another armed robbery shortly

after his commission of the instant offense highlight the need for specific deterrence in this case.

Over the course of the past decade, he has repeatedly demonstrated a lack of respect for state and

federal law and exhibited a stubborn unwillingness to remediate his behavior. He has reentered




                                                  4
   Case 1:20-cr-00123-LO Document 34 Filed 09/15/20 Page 5 of 7 PageID# 170




the United States on multiple occasions after having been previously ordered not to do so. The

United States submits that the need to afford adequate general deterrence is also apparent in this

case, and believes that the Court should impose a sentence at the high end of the guidelines to

forewarn (1) those who would travel to the Eastern District of Virginia specifically to commit

crimes, (2) members of the defendant’s gang, who continuously seek to assert control in certain

communities by committing robberies and other violent crimes, and (3) those who would assist

individuals who fall within either of the foregoing groups.

            D.   Need for a Term of Supervised Release

            The United States also recommends a three-year term of supervised release following the

service of the sentence imposed to provide the requisite further deterrent effect. Although a

supervised release term is disfavored in cases such as this one in which deportation is likely,

U.S.S.G. § 5D1.1 n.5, where the sentencing court determines further deterrence is necessary (either

due to repeated immigration violations or the defendant’s criminal history), the Fourth Circuit has

specifically approved the imposition of a term of supervised release. See, United States v.

Aplicano-Oyuela, 792 F.3d 416, 424 (4th Cir. 2015) (imposing a term of supervised release would

provide an added measure of deterrence and protection for the community); see also United States

v. Amezquita-Franco, 523 F. App’x 971, 973-74 (4th Cir. 2013).

            The imposition of a term of supervised release will ensure that should the defendant abuse

the Court’s trust and once again illegally enter the United States, the Court will learn of it and will

be in a position to impose an appropriate additional sanction. The record in this case demonstrates

a substantial risk of recidivism for which a term of supervised release is appropriate as part of the

sentence.




                                                   5
   Case 1:20-cr-00123-LO Document 34 Filed 09/15/20 Page 6 of 7 PageID# 171




IV.    CONCLUSION

       For the foregoing reasons, the United States respectfully asks this Honorable Court to

sentence the defendant to 41 months’ incarceration, a three-year period of supervised release with

the condition that the defendant not reenter the United States, and a $100 special assessment.



                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney


 Date: September 15, 2020               By:                    /s/
                                              John C. Blanchard
                                              Assistant United States Attorney
                                              Office of the United States Attorney
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3999
                                              Fax:    (703) 299-3980
                                              John.Blanchard@usdoj.gov




                                                6
   Case 1:20-cr-00123-LO Document 34 Filed 09/15/20 Page 7 of 7 PageID# 172




                                CERTIFICATE OF SERVICE

       I certify that on September 15, 2020, I filed the foregoing document with the Clerk of Court

using the CM/ECF system, which will cause a true and accurate copy of this document to be

transmitted to counsel of record.

       I further certify that on September 15, 2020, I emailed a copy of the foregoing to the U.S.

Probation Officer assigned to this matter:

       Jennifer Lyerly
       United States Probation Officer
       Eastern District of Virginia
       Email: Jennifer_Lyerly@vaep.uscourts.gov




                                         By:                    /s/_ _         ____
                                               John C. Blanchard
                                               Assistant United States Attorney
                                               Office of the United States Attorney
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Phone: (703) 299-3999
                                               Fax:    (703) 299-3980
                                               John.Blanchard@usdoj.gov




                                                 7
